t c memo united_states tax_court h h trim upholstery co inc petitioner v commissioner of internal revenue respondent docket no filed date dane r halse an officer for petitioner j michael melvin for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge lewis r carluzzo pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge carluzzo special_trial_judge on date respondent issued a notice of final_determination denying petitioner’s request to abate interest related to employment_taxes for the fourth quarter of petitioner filed a timely petition for review with this court our jurisdiction is established by sec_6404 the issue for decision is whether respondent’s failure to abate interest with respect to petitioner’s employment_tax liability for the fourth quarter of is an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found petitioner was incorporated in florida in at the time the petition was filed petitioner’s principal_place_of_business was located in sarasota florida at all relevant times dane r halse served as petitioner’s president on or about date petitioner filed with the internal_revenue_service a timely form_941 employer’s quarterly federal tax_return form for the quarter ending date reflecting a tax_liability of dollar_figure petitioner made no deposits of employment_tax during the fourth quarter of and it did not send in any payments with its tax_return for previously designated sec_6404 see victims of terrorism tax relief act of publaw_107_134 d b 115_stat_2435 - - that quarter following a similar pattern petitioner continued to accrue employment_tax liabilities for subsequent quarters including the first and fourth quarters of and the first three quarters of in june of petitioner and respondent entered into an agreement whereby following a payment of dollar_figure on june petitioner agreed to make weekly payments of dollar_figure until petitioner’s then-outstanding employment_tax liabilities were paid in full payments of dollar_figure and dollar_figure were applied to petitioner’s employment_tax liability for the fourth quarter of on date and date respectively in response to an inquiry made in a telephone conversation that occurred during january of an employee of respondent advised mr halse that petitioner’s then-outstanding employment_tax liabilities were as follows fourth quarter of dollar_figure first quarter of 1994--sdollar_figure fourth quarter of 1994--dollar_figure first second and third guarters of dollar_figure on date mr halse delivered to respondent’s sarasota office four certified checks in amounts corresponding to the account balances provided to mr halse by respondent’s employee on date the checks were applied to the designated account balances for the above- referenced quarters q4e- in reliance on the payoff figures provided by respondent’s employee petitioner believed that as of date all of its then-outstanding employment_tax liabilities including its liability for the fourth quarter of had been completely satisfied as it turned out respondent’s employee had provided mr halse with the wrong payoff amount for the fourth quarter of the amount did not include interest and additions to tax that had accrued but had not been assessed as of the time the employee provided the information this mistake went unnoticed for some time eventually doubt arose as to whether petitioner’s liability for the fourth quarter of had been extinguished as a result of discussions between respondent and petitioner it was clear to petitioner as of date that its employment_tax liability for the fourth quarter of had not been completely satisfied the outstanding liability was attributable to interest and additions to tax that had accrued prior to date but had not been assessed as of that date after learning of this balance petitioner requested that respondent abate the unpaid interest and additions to tax for the fourth quarter of petitioner’s request for abatement was considered and denied by respondent’s appeals_office by letter dated date nevertheless on date respondent partially abated an addition_to_tax assessed pursuant to sec_6651 - - opinion in general interest on a federal tax_liability begins to accrue from the last date prescribed for payment of such tax and continues to accrue compounding daily until payment is made see sec_6601 sec_6622 although the accrual of interest occurs continually it is assessed only periodically sec_6404 a provides that the commissioner is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof that is excessive in amount assessed after the expiration of the period of limitations properly applicable thereto or erroneously or illegally assessed the reference to any_tax in sec_6404 includes employment_taxes 112_tc_19 and the reference to any liability in respect to the tax includes interest that has accrued on the underlying tax the commissioner’s failure to abate interest as provided in sec_6404 is subject_to review for abuse_of_discretion by this court sec_6404 h woodral v commissioner supra pincite we are satisfied that the interest that petitioner seeks to have abated was not assessed or will not be assessed erroneously illegally or after the period of limitation sec_37 as best as can be determined from the record as of the date of trial substantially_all if not all of petitioner’s then-outstanding unpaid employment_tax liability for the fourth guarter of was attributable to interest -- - expired instead we focus our attention on whether such interest is excessive as that term relates to interest and is used in sec_6404 according to respondent interest that is assessed erroneously or illegally 1s excessive we agree but respondent goes on to suggest that interest is excessive only if it is assessed erroneously or illegally restricted in that manner we consider respondent’s construction of the term excessive to be too narrow and otherwise objectionable as it renders the term superfluous see 503_us_249 courts should disfavor interpretations of statutes that render language superfluous unless it leads to a result inconsistent with the overall objective of a statute a word used in a statute should be accorded its plain meaning see id 489_us_235 in this regard respondent points out that petitioner’s position is based upon a fairness standard and respondent argues that the concept of fairness is not contemplated by the term excessive as that term relates to interest and is used in sec_6404 we disagree webster’s third new international dictionary defines excessive as whatever notably exceeds the reasonable usual proper necessary just or endurable emphasis added it further defines just to mean eguitable and equitable to mean fair as we view the matter when used in the context of interest the plain meaning of the word excessive takes into account the concept of what is fair or more appropriate here unfair according to petitioner it would be unfair to hold it liable for any amount of interest in excess of the erroneous payoff amount provided by respondent in date petitioner’s position extends to all of the unpaid interest related to its employment_tax liability for the fourth quarter of but we think it is more appropriate to focus on petitioner’s position as it relates to specific periods over which the interest accrued cf donovan v commissioner tcmemo_2000_220 petitioner’s position implicitly suggests that the obligation to keep track of its employment_tax liability including interest was respondent’s rather than its own neither party expressly addressed this point and in the absence of a disagreement between the parties we likewise decline to do so nevertheless under the circumstances of this case we proceed as though petitioner could and did reasonably expect that the information provided by respondent’s employee was accurate cf 112_tc_230 respondent conceded that the government’s failure to provide a taxpayer with the correct payoff amount was an appropriate ground for an interest abatement douponce v commissioner tcmemo_1999_398 holding that where the government mistakenly provided a taxpayer with an incorrect payoff amount the government’s failure to abate some of the interest that accrued thereafter was an abuse_of_discretion --- - accrued-but-unassessed interest as of date in date petitioner contacted respondent and asked for a payoff amount for its then-outstanding federal employment_tax liabilities for the fourth quarter of respondent’s employee quoted petitioner an erroneous payoff amount that failed to take into account interest and additions to tax that had accrued but had not yet been assessed unaware of respondent’s error petitioner paid this payoff amount on date but now suggests that because respondent failed to include accrued but unassessed interest in the payoff amount such interest should be abated petitioner’s position is without merit in effect petitioner asks to be relieved of this interest liability because respondent failed to notify petitioner that the interest was due there is no suggestion that petitioner was not otherwise liable for that interest and petitioner readily acknowledges that had it been made aware of such interest it would have paid the interest on date under these circumstances we do not consider the unassessed interest that accrued prior to date to be unfair because that interest is not otherwise excessive in amount assessed after the expiration of the period of limitations or erroneously or illegally assessed sec_6404 does not provide respondent with the authority to abate that unpaid interest because there - is no statutory authority that supports the abatement of such interest respondent’s failure to abate is hardly an abuse_of_discretion therefore respondent’s failure to abate interest that accrued prior to date is not an abuse_of_discretion interest from date through date as of date petitioner in good_faith considered its federal employment_tax liability for the fourth guarter of to have been completely satisfied upon payment of the amount specified by respondent’s employee as of date it was clear to petitioner that the date payment did not entirely extinguish its federal employment_tax liability for the fourth quarter of because that payment did not include interest that had accrued but had not been assessed as of the payment_date under the circumstances we are satisfied that but for respondent’s error petitioner’s then-outstanding federal employment_tax liability for the fourth quarter of would have been completely paid on date had petitioner completely paid its employment_tax liability on date no additional interest would have accrued although the point is not specifically conceded respondent makes little attempt to persuade us that under these circumstances it would not be unfair to charge petitioner with -- - the interest that accrued from date through date assuming that it was respondent’s obligation to accurately advise petitioner of its outstanding employment_tax liability and that petitioner reasonably expected respondent would do so see supra note we consider the interest that accrued as a result of respondent’s error to be unfair and under the circumstances presented excessive because we find such interest to be excessive within the meaning of sec_6404 a we hold that respondent’s failure to abate the unpaid portion of such interest is an abuse_of_discretion interest that accrued subsequent to date as of date it was clear to petitioner that the date payment did not extinguish its then-outstanding employment_tax liability for the fourth quarter of the interest that accrued after date is a result of petitioner’s decision not to pay that liability rather than respondent’s erroneous advice there is no evidence to establish that during this period the interest was excessive assessed beyond the period of limitations erroneous or illegal accordingly respondent’s failure to abate interest that accrued subseguent to date is not an abuse_of_discretion to reflect the foregoing an appropriate decision will be entered
